Name: Commission Regulation (EEC) No 3245/92 of 6 November 1992 on arrangements for imports into the Community of certain textile products (category 1) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 11 . 92 Official Journal of the European Communities No L 324/5 COMMISSION REGULATION (EEC) No 3245/92 of 6 November 1992 on arrangements for imports into the Community of certain textile products (category 1) originating in Indonesia Indonesia to the Community before the date of entry into force of Regulation (EEC) No 2544/92 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 6 August 1992, Indonesia was notified of a request for consulta ­ tions ; whereas, pending a mutually satisfactory solution, importations into the Community of category 1 products have been submitted to provisional limits for the period 6 August to 5 November 1992 by Commission Regula ­ tion (EEC) No 2544/92 (3); Whereas, as in consultations held on 7 and 8 October and 3 and 4 November 1992, the two sides were unable to reach a mutually satisfactory solution, the Community, in accordance with Article 11 (7) of Regulation (EEC) No 4136/86 introduces definitive quantity limits for textile products of category 1 from Indonesia for the period 6 August to 31 December 1992 ; Whereas paragraph 13 of the said Article 1 1 of Regulation (EEC) No 4136/86 ensures that the quantitative limits are observed by means of a double-checking system in accor ­ dance with Annex VI to the said Regulation ; Whereas the products in question exported from Indo ­ nesia to the Community between 6 August and 31 December 1992 must be set off against the Commu ­ nity quantitative limits for the period 6 August to 31 December 1992 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2 imports into the Community of the category of products origin ­ ating in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex, for the period 6 August to 31 December 1992. Article 2 1 . Products referred to in Article 1 shipped from Indo ­ nesia to the Community before the date of entry into force of Regulation (EEC) No 2544/92 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of Regulation (EEC) No 2544/92 shall continue to be subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Indonesia to the Community on or after 6 August 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down in the Annex to this Regulation for the period 6 August to 31 December 1992. This provisi ­ onal limit shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of Regulation (EEC) No 2544/92. Article 3 Regulation (EEC) No 2544/92 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 August until 31 December 1992. ( ¢) OJ No L 387, 31 . 12. 1986, p. 1 . (2) OJ No L 163, 17. 6. 1992, p. 9 . (3) OJ No L 254, 1 . 9 . 1992, p. 62. No L 324/6 Official Journal of the European Communities 10. 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1992. For the Commission Frans ANDRIESSEN Vice-President 10. 11 . 92 Official Journal of the European Communities No L 324/7 ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 6 August to 31 December 1992 1 5204 1 1 00 Cotton yarn, not put up for retail sale Indonesia tonnes D 1 459 520419 00 F 214 I 263 5205 1 1 00 BNL 441 520512 00 UK 456 5205 13 00 IRL 11 5205 14 00 DK 35 5205 1510 GR 19 5205 15 90 E 79 5205 21 00 P 19 5205 22 00 5205 23 00 EEC 2 996 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 4590 5206 1 1 00 520612 00 5206 13 00 5206 14 00 52061510 520615 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00